Mr. Justice Dickey delivered the opinion of the Court: Appellant insists that plaintiff failed to show title, in this, that there is no proof that Benjamin F. DeWitt claimed title to the land in fee. This position is sought to be sustained on the ground that no witness has testified to having heard him say anything about claiming in fee, or how he claimed. This position is not tenable. Barker’s deed professes to convey an estate of inheritance. Immediately after its date Benjamin F. DeWitt took actual possession, and during his life treated it as his own absolute property, by occupying, cultivating and improving it, and before his death by his will claimed it as his home place. It is plain he claimed title in fee. It is not at all necessary that such a claim should be expressed in words. The judgment must be affirmed. Judgment affirmed.